Citation Nr: 0617831	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-31 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In August 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge at the RO.

In April 2004, the RO denied entitlement to a total 
disability rating based on individual unemployability (TDIU).  
The veteran filed a Notice of Disagreement, and, in May 2005, 
the RO issued a Statement of the Case.  At his August 2005 
hearing, the veteran alleged that he was unable to work 
because of his service-connected PTSD.  Because the time had 
passed for perfecting his appeal, the Board construes this as 
a new claim for TDIU and refers the issue to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his August 2005 Board hearing, the veteran alleged 
that he was receiving ongoing psychiatric treatment and that 
his disability had worsened since the May 2003 VA 
examination.  Accordingly, a remand is appropriate in order 
to secure updated treatment records, in order to ensure the 
proper development of the matter.  Additionally, once these 
records have been associated with the claims folder the RO 
should schedule the veteran for an additional VA examination.

To ensure that VA has met its duty to assist the veteran in 
developing facts pertinent to the claim and to ensure due 
process of law, the case is remanded for the following 
actions:

Accordingly, the case is REMANDED for the following action:

1. The RO should take all necessary steps 
to obtain all available VAMC psychiatric 
treatment records since April 2005.

2.  The veteran should also be scheduled 
for a VA psychiatric examination to 
determine the current severity of the 
PTSD disability.  The RO should forward 
the veteran's claims file for review by 
the VA examiner.  The examiner should 
describe all manifestations associated 
with the veteran's PTSD.  The examiner 
should provide a global assessment of 
functioning score and explain its 
meaning.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

3.  Then, the RO should readjudicate the 
veteran's increased rating claim for 
PTSD.  The RO should consider any new 
evidence added to the claims file.  If 
the determination of the claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him and his 
representative a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


